   Case 5:19-cv-00103-H Document 33 Filed 03/31/20                Page 1 of 3 PageID 422


                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    LUBBOCK DIVISION

COVENANT HEALTH SYSTEM,         §
                                §
            Plaintiff,          §
                                §
       vs.                      §                           Civil Action No.
                                §                           5:19-CV-103-H
GROUP & PENSION ADMINISTRATORS, §
INC., et al                     §
                                §
            Defendants.         §

Plaintiff Covenant Health System’s Opposition to Defendants Pate Trucking Co., LLC and
    Pate Trucking Co., LLC Employee Benefit Plan’s FRCP 12(b)(6) Motion to Dismiss

To the Honorable United States District Court Judge:

        Plaintiff Covenant Health System (“Covenant”) opposes the FRCP 12(b)(6) Motion to

Dismiss (Doc. 32) filed by Defendants Pate Trucking Co., LLC and Pate Trucking Co., LLC

Employee Benefit Plan (collectively, “Pate Trucking”), and respectfully would show the

following:

        Pate Trucking’s motion to dismiss is virtually identical to the motion to dismiss filed by

Defendants Western Dairy Transport, LLC; the Western Dairy Transport, LLC Pre-Tax Premium

Plan; Friona Industries, LP; the Friona Industries, LP Employee Benefit Plan; Lori’s Gifts, Inc.;

the Lori’s Gifts Employee Health Plan; Santa Rosa Telephone Cooperative, Inc.; and the Santa

Rosa Telephone Cooperative, Inc. Health Care Benefits Plan (collectively, the “Plan

Defendants”) (Doc. 25). Therefore, for the sake of efficiency, Covenant adopts and incorporates

by reference its opposition to the Plan Defendants’ motion to dismiss (Doc. 28), which applies

with equal force to Pate Trucking’s motion.




                                                1
Legal\B5471\A59963\4831-2915-9352.v1-3/31/20
   Case 5:19-cv-00103-H Document 33 Filed 03/31/20                 Page 2 of 3 PageID 423



        WHEREFORE, Covenant prays that the Court deny Pate Trucking’s FRCP 12(b)(6)

motion to dismiss, and grant Covenant all such other and further relief to which it is justly

entitled.

                                               Respectfully submitted,

                                               CLARK HILL STRASBURGER




                                               CAROLYN L. DOUGLAS
                                               State Bar No. 24045800
                                               cdouglas@clarkhill.com
                                               2301 Broadway Street
                                               San Antonio, Texas 78215
                                               (210) 250-6000
                                               (210) 250-6100 Fax

                                               CHARLES “SCOTT” NICHOLS
                                               Texas Bar No. 14994100
                                               snichols@clarkhill.com
                                               ZACHARY W. THOMAS
                                               Texas Bar No. 24070739
                                               zthomas@clarkhill.com
                                               909 Fannin Street, Suite 2300
                                               Houston, Texas 77010-4035
                                               (713) 951-5600
                                               (713) 951-5660 Fax

                                               ATTORNEYS FOR PLAINTIFF
                                               COVENANT HEALTH SYSTEM




                                                 2
Legal\B5471\A59963\4831-2915-9352.v1-3/31/20
   Case 5:19-cv-00103-H Document 33 Filed 03/31/20              Page 3 of 3 PageID 424



                                     CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 31st day of March, 2020, a true and correct
copy of the foregoing Opposition to Defendants Pate Trucking Co., LLC and Pate Trucking Co.,
LLC Employee Benefit Plan’s FRCP 12(b)(6) Motion to Dismiss was served on all known
counsel of record via the CM/ECF system.

        William J. Akins, Esq.
        FISHERBROYLES, LLP
        100 Congress Avenue, Suite 2000
        Austin, Texas 78701



                                                   _____________________________
                                                   Carolyn L. Douglas




                                               3
Legal\B5471\A59963\4831-2915-9352.v1-3/31/20
